              Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


    JAMES REECE,                                      §
           Plaintiff                                  §
                                                      §                  A-20-CV-1078-LY-SH
    v.                                                §
                                                      §
    H.E.B. GROCERY STORE LP, ET AL.,                  §
            Defendants                                §


                        ORDER AND REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO:         THE HONORABLE LEE YEAKEL
            UNITED STATES DISTRICT JUDGE

         Before the Court are Plaintiff’s Motion to Proceed In Forma Pauperis (Dkt. 2) and Plaintiff’s

Motion for Permission to File Electronically (Dkt. 4).1 The District Court referred this case to the

undersigned Magistrate Judge for disposition and Report and Recommendation, pursuant to 28

U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules

of the United States District Court for the Western District of Texas.

                                I. Motion to Proceed In Forma Pauperis

         After reviewing Plaintiff’s Motion for Leave to Proceed In Forma Pauperis, the Court finds

that he is indigent. Accordingly, the Court HEREBY GRANTS Plaintiff in forma pauperis status

and ORDERS his Complaint to be filed without pre-payment of fees or costs or giving security

therefor, pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later

determination that the action should be dismissed if the allegation of poverty is untrue or the action

is found frivolous or malicious pursuant to 28 U.S.C. § 1915(e). Plaintiff is further advised that




1
    The Court GRANTS Plaintiff’s Motion for Permission to File Electronically (Dkt. 4).
                                                     1
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 2 of 9




although he has been granted leave to proceed in forma pauperis, a Court may, in its discretion,

impose costs of court at the conclusion of this lawsuit, as in other cases. Moore v. McDonald,

30 F.3d 616, 621 (5th Cir. 1994).

    As detailed below, the Court has conducted a review of the Complaint under 28 U.S.C.

§ 1915(e) and recommends that Plaintiff’s claims should be dismissed. Therefore, service on the

Defendant should be withheld pending the District Court’s review of the recommendations in this

report. If the District Court declines to adopt the recommendations, service should be issued on

the Defendant at that time.

                           II. Section 1915(e)(2) Frivolousness Review

    Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2).

    A. Standard of Review

    A district court may summarily dismiss a complaint filed in forma pauperis if it concludes that

the action is (1) frivolous or malicious; (2) fails to state a claim on which relief may be granted; or

(3) seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B). Under this statute, a claim is frivolous when it lacks an arguable basis either in

law or in fact. Neitzke v. Williams, 490 U.S. 319, 324-25 (1989); Talib v. Gilley, 138 F.3d 211,

213 (5th Cir. 1998). “A complaint lacks an arguable basis in law if it is based on an indisputably

meritless legal theory, such as if the complaint alleges the violation of a legal interest which clearly

does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999). It lacks an arguable factual

basis if the facts alleged are “clearly baseless,” a category encompassing “fanciful,” “fantastic,”

and “delusional” allegations. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490

U.S. at 327-28).



                                                   2
            Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 3 of 9




      B. Background Facts

      Plaintiff alleges that he entered H.E.B. store No. 455 (“Store 455”) in San Antonio, Texas on

October 27, 2018 at 8:50 p.m., and immediately was confronted by an “unknown” H.E.B.

employee, who told him: “I’m here to tell you it’s coming, just wait, you’ll see it’s coming look

into my eyes.” Dkt. 1 ¶ 5. Plaintiff alleges that “John Doe,” the store manager, then falsely accused

Plaintiff of “bothering Gilbert,” and told Plaintiff to leave the store or he would call the police. Id.

After Plaintiff refused to leave, Doe called the police and accused Plaintiff of engaging in criminal

activity. Shortly thereafter, City of San Marcos police officer “Defendant Alvarado”2 arrived,

interviewed Doe and “store director” Ashlyn Kay Baker, and issued Plaintiff a Criminal Trespass

Warning (“CTW”) notifying Plaintiff that if he entered the store again, he could be arrested and

charged with a violation of Texas Penal Code § 30.05. Dkt. 3. Plaintiff then left the store.

      Plaintiff alleges that before this incident, he had repeatedly requested that Baker investigate

alleged employee misconduct, but she failed to do so. Plaintiff alleges that Doe and Baker called

the police and had him ejected from the store “in order to silence his ongoing requests made for

investigation of employee acts occurring by approval of an HEB policy whose disclosure would

endanger Baker’s career.” Dkt. 1 ¶ 19.

      On October 27, 2020, Plaintiff filed this civil rights lawsuit under 42 U.S.C. § 1983 against

H.E.B. Grocery Store LP; Charles Butt, President of H.E.B.; Baker; Doe; and Officer Alvarado.

Plaintiff alleges numerous constitutional violations, as well as state claims of false imprisonment,

intentional infliction of emotional distress, official oppression, and fraud.3 Plaintiff claims he has



2
    Plaintiff’s Complaint does not include Officer Alvarado’s first name.
3
  Plaintiff alleges that H.E.B. is committing fraud by displaying at its front entrances its “Gun Policy,”
which states that customers are prohibited from openly carrying handguns in its stores. Plaintiff claims that
the policy violates the open-carry provision of Texas Penal Code § 46.035 because H.E.B. is a “public
place.” Dkt. 1 ¶¶ 22-24.
                                                       3
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 4 of 9




a liberty interest “to move about at will, to come and go” and enter public places such as H.E.B.

stores. Plaintiff alleges that the H.E.B. Defendants violated his First, Fourth, Fifth, and Fourteenth

Amendment rights by falsely accusing him of engaging in criminal activity, detaining him, and

causing Officer Alvarado to issue him a CTW, which impedes Plaintiff’s ability to “travel to and

within a public place.” Id. ¶ 24. Plaintiff alleges that Officer Alvarado violated his First, Fourth,

Fifth, and Fourteenth Amendment rights by detaining Plaintiff and issuing him the CTW.

   C. Analysis

   Plaintiff’s constitutional claims against H.E.B. and its employees lack any basis in law. “To

state a claim under § 1983, a plaintiff must (1) allege a violation of rights secured by the

Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law.” Leffall v. Dall. Indep. Sch. Dist., 28 F.3d

521, 525 (5th Cir. 1994). It is axiomatic that to “state a claim under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution and laws of the United States, and must show

that the alleged deprivation was committed by a person acting under color of state law.”

Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 460 (5th Cir. 2003) (quoting West v. Atkins,

487 U.S. 42, 48 (1988)). A private citizen’s actions, “even if wrongful, do not fall under the ambit

of the” Constitution. United States v. Sealed Juvenile 1, 255 F.3d 213, 216 (5th Cir. 2001).

   Plaintiff contends that H.E.B. is a “public place.” He is mistaken. H.E.B. is a privately held

supermarket chain. Accordingly, absent any allegation that the H.E.B. Defendants were “jointly

engaged with state officials in the challenged action,” Plaintiff fails to state a claim under § 1983.

Dennis v. Sparks, 449 U.S. 24, 27-28 (1980); Bertling v. Westrup, No. SA-18-CV-563-XR, 2018

WL 5016127, at *3 (W.D. Tex. Oct. 16, 2018) (dismissing claims against private citizens “who




                                                  4
            Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 5 of 9




cannot be subject to liability through a § 1983 claim”). Accordingly, Plaintiff’s constitutional

claims against Defendants H.E.B., Butt, Baker, and Doe should be dismissed as frivolous.

      In contrast to the H.E.B. Defendants, Officer Alvarado is a state actor for purposes of § 1983

liability. Police officers, however, like other public officials, are immune from suit for

discretionary acts performed in good faith while acting within the scope of their authority, unless

their conduct violates a “clearly established statutory or constitutional right[ ] of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The

threshold issue in any qualified immunity analysis is “whether plaintiff’s allegations, if true,

establish a constitutional violation.” Hope v. Pelzer, 536 U.S. 730, 736 (2002). Plaintiff has failed

to allege a violation of a constitutional right.

      Plaintiff alleges that Officer Alvarado violated his substantive and procedural due process

rights under the Fourteenth Amendment.4 “In a section 1983 cause of action asserting a due process

violation, a plaintiff must first identify a life, liberty, or property interest protected by the

Fourteenth Amendment and then identify a state action that resulted in a deprivation of that

interest.” Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir.1995). Plaintiff alleges that

Officer Alvarado restrained his “liberty to move about at will, to come and go and enter premises

of HEB’s public place.” Dkt. 1 ¶ 53. As noted above, however, Store 455 is not a public place.

Although an individual possesses a constitutionally protected liberty interest to visit a public

place,5 “[t]his right plainly does not extend to private property.” Carpenter v. Webre, No. CV 17-

808, 2018 WL 1453201, at *8 (E.D. La. Mar. 23, 2018). Thus, Plaintiff does not have a



4
  Plaintiff also alleges that Officer Alvarado violated his Fifth Amendment rights. This claim fails because
the Fifth Amendment applies only to violations of constitutional rights by the United States or a federal
actor. Jones v. City of Jackson, 203 F.3d 875, 880 (5th Cir. 2000). Officer Alvarado is a state actor; thus,
the Fifth Amendment is inapplicable.
5
    See City of Chicago v. Morales, 527 U.S. 41, 54 (1999).
                                                      5
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 6 of 9




constitutional right to enter or remain on private property such as Store 455. Accordingly, Officer

Alvarado’s issuance of the CTW did not violate Plaintiff’s Fourteenth Amendment rights. See

Watkins v. Miller, 782 F. App’x 770, 773 (11th Cir. 2019) (dismissing Fourteenth Amendment

claim as frivolous where plaintiff complained that police officer gave him a trespass warning while

he was in a shopping center parking lot because plaintiff “did not have a constitutionally protected

liberty interest in remaining on that private property”); Summers v. Reilly, 260 F. App’x 725, 726

(5th Cir. 2007) (holding that plaintiff failed to establish that any liberty interest was violated when

he was asked to leave a private business office “where he had no legal right to be”).

   Plaintiff further alleges that Officer Alvarado’s questioning and alleged detainment violated

his Fourth Amendment rights. The Fourth Amendment protects against “unreasonable searches

and seizures.” U.S. CONST. amend. IV. Under the Fourth Amendment, a seizure occurs when,

under the totality of the circumstances, a reasonable person would have thought he was not free to

leave. Michigan v. Chesternut, 486 U.S. 567, 572-73 (1988). “[W]henever a police officer accosts

an individual and restrains his freedom to walk away, he has seized that person.” Terry v. Ohio,

392 U.S. 1, 16 (1968). However, “a seizure does not occur simply because a police officer

approaches an individual and asks a few questions.” Fla. v. Bostick, 501 U.S. 429, 434 (1991). As

long as a reasonable person would feel free to disregard the police and go about his business, the

encounter is consensual and no reasonable suspicion is required. Id.

   Plaintiff’s allegations recount a “consensual encounter,” not a “seizure” under the Fourth

Amendment. See United States v. Cooper, 43 F.3d 140, 145 (5th Cir. 1995). As alleged in the

Complaint, Officer Alvarado came to the store after H.E.B. employees called police and accused

Plaintiff of engaging in criminal activity. Dkt. 1 ¶ 13. Plaintiff admits that he chose to stay at the

store and wait for police to arrive in order to defend himself against these accusations. Id. ¶ 25.



                                                  6
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 7 of 9




Once Officer Alvarado arrived at the scene, he spoke with Plaintiff and the H.E.B. employees,

then issued Plaintiff the CTW. Plaintiff then left the store. Plaintiff does not allege that Officer

Alvarado ever physically restrained him or told him that he could not leave the store. Under these

circumstances, the Court finds that Officer Alvarado’s questioning and issuance of the CTW was

not a seizure under the Fourth Amendment. See Watkins, 782 F. App’x at 774 (finding that officer’s

questioning of plaintiff and issuance of CTW was a consensual encounter that did not violate the

Fourth Amendment); Summers, 260 F. App’x at 726 (“[A] person who is peaceably asked to leave,

and then peaceably escorted from, private property by authorized personnel has not been detained

or arrested in any recognizable sense.”); Bhombal v. Irving Indep. Sch. Dist., No. 3:17-CV-2583-

B, 2018 WL 2127760, at *3 (N.D. Tex. May 9, 2018) (holding that the issuance of a CTW was

“not an arrest within the meaning of the Fourth Amendment”).

   Even if the encounter could be classified as a seizure, the Court finds that it was reasonable

under the totality of the circumstances. See United States v. Michelletti, 13 F.3d 838, 840 (5th Cir.

1994) (“Police officers may briefly detain individuals on the street, even though there is no

probable cause to arrest them, if they have a reasonable suspicion that criminal activity is afoot.”);

Smith v. Machorro, No. 3-07-CV-1547BD, 2008 WL 656500, at *4 (N.D. Tex. Mar. 12, 2008)

(finding no Fourth Amendment violation where plaintiff was issued a CTW and briefly detained

by an officer while he was investigating a complaint involving possible criminal activity).

Accordingly, Plaintiff has failed to allege a violation of his Fourth Amendment rights.

   Plaintiff’s First Amendment claim also fails. The First Amendment protects the “right to

associate with others in pursuit of a wide variety of political, social, economic, educational,

religious, and cultural ends.” Roberts v. United States Jaycees, 468 U.S. 609, 622 (1984). Plaintiff

alleges that Officer Alvarado violated his First Amendment rights by restricting his ability to travel



                                                  7
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 8 of 9




and move “within a public place.” Dkt. 1 ¶ 24. Such allegations do not state a violation of the First

Amendment; rather, Plaintiff merely recasts his Fourteenth Amendment claims as First

Amendment claims. The Court has rejected Plaintiff’s theory that he has a liberty interest in

entering H.E.B. stores.

   Plaintiff also alleges that Officer Alvarado violated his First Amendment rights by denying

him “access to courts.” Id. Plaintiff fails to plead any facts describing how Officer Alvarado

restricted his access to the courts. See Medearis v. Eyonmfon, No. CV G-17-0188, 2018 WL

3636583, at *2 (S.D. Tex. July 27, 2018) (rejecting plaintiff’s conclusory claim that defendant

violated his First Amendment rights where plaintiff failed to set forth any factual allegations

supporting such a claim). Accordingly, Plaintiff has not stated a viable First Amendment claim.

   Plaintiff has failed to state a viable federal cause of action. Because he has failed to state a non-

frivolous federal cause of action on which relief may be granted and there is no valid independent

basis for federal jurisdiction, the undersigned recommends that the District Court decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims. See Brookshire Bros. Holding

v. Dayco Prods., Inc., 554 F.3d 595, 602 (5th Cir. 2009) (stating that 28 U.S.C. § 1367 “authorizes

a court to decline supplemental jurisdiction over a state law claim if . . . the district court has

dismissed all claims over which it has original jurisdiction”).

                                      IV. Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that the District Court DISMISS

WITH PREJUDICE James Reece’s claims under 42 U.S.C. § 1983 as frivolous and for failure

to state a claim, pursuant to 28 U.S.C. § 1915(e)(2). The undersigned FURTHER

RECOMMENDS that the District Court decline to exercise jurisdiction over Plaintiff’s

supplemental state claims and DISMISS Plaintiff’s state claims WITHOUT PREJUDICE.



                                                  8
         Case 1:20-cv-01078-LY-SH Document 5 Filed 01/07/21 Page 9 of 9




                                         V. Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on January 7, 2021.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                               9
